Case: 16-41136      Document: 00514033419         Page: 1    Date Filed: 06/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-41136                                  FILED
                                  Summary Calendar                            June 14, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN RODRIGUEZ-AGUIRRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-203-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Rodriguez-
Aguirre has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Rodriguez-Aguirre has filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rodriguez-Aguirre’s response. We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41136    Document: 00514033419     Page: 2   Date Filed: 06/14/2017


                                No. 16-41136

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review before our panel.        In his response, Rodriguez-Aguirre
challenges, inter alia, the enhancement applied pursuant to U.S.S.G. §
2L1.1(b)(7)(D) (2015) due to the death of an undocumented alien. He argues
that while this circuit applies a but-for causation requirement to determine
whether an offense caused a death, other circuits apply a proximate cause
standard, which he contends is the proper standard.         This contention is
foreclosed, see United States v. Ramos-Delgado, 763 F.3d 398, 401-02 (5th Cir.
2014), but by raising the issue, Rodriguez-Aguirre has preserved it for further
review.
      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2